1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Mia_Crager@fd.org
6    Attorney for Defendant
     DERICK LOUANGAMATH
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:20-cr-00034-KJM
11                                               )
     Plaintiff,                                  )   STIPULATION AND ORDER TO SET A
12                                               )   BREIFING SCHEDULE AND STATUS
     vs.                                         )   CONFERENCE
13                                               )
     DERICK LOUANGAMATH                          )
14                                               )   Judge: Hon. Kimberly J. Mueller.
                                                 )
15   Defendant.                                  )
                                                 )
16
17          IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States

18   Attorney, through Assistant United States Attorney Aaron Pennekamp, attorney for Plaintiff, and

19   Federal Defender Heather E. Williams through Assistant Federal Defenders Mia Crager and

20   Hannah Labaree, attorneys for Derick Louangamath, that simultaneous briefs, not to exceed 20

21   pages, be filed by July 30, 2021 and that a status conference be set for August 30, 2021 at 9:00

22   a.m.

23          The parties agree time under the Speedy Trial Act should be excluded from this order’s
24   date through and including August 30, 2021 pursuant to 18 U.S.C. §3161 (h)(7)(A)and
25   (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4 based upon defense
26   preparation. The parties agree that the ends of justice served by the Court granting this
27   continuance outweigh the best interests of the public and the defendant in a speedy trial.
28   Moreover, for purposes of computing time under the Speedy Trial Act, the parties agree that the
                                                      -1-
1
     time from the date of this order through thirty days after the motion is submitted is automatically
2
     excludable because a pretrial motion to suppress remains pending before the Court. See 18
3
     U.S.C. § 3161(h)(1)(D) [Local Code E].
4
5
     Respectfully submitted,
6
7     Dated: July 9, 2021                           HEATHER E. WILLIAMS
                                                    Federal Defender
8
                                                   /s/ Mia Crager
9                                                  MIA CRAGER
                                                   Assistant Federal Defender
10                                                 Attorney for Defendant
11                                                 DERICK LOUANGAMATH

12   Dated: July 9, 2021
                                                   PHILLIP A. TALBERT
13                                                 Acting United States Attorney

14                                                 /s/ Aaron Pennekamp
                                                   AARON PENNEKAMP
15                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
1                                           ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. Simultaneous briefing not to exceed 20 pages is due July 30, 2021 and a status
5    conference is set for August 30, 2021 at 9:00 a.m.
6           The Court orders that the time from the date the parties stipulated, up to and including
7    August 30, 2021, shall be excluded from computation of time within which the trial of this case
8    must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and
9    (h)(1)(D) and General Order 479, (Local Code T4 and E).
10   DATED: July 14, 2021.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
